PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Simsek-Ege et al.
Application No. 16/713,913
Filed: 13 Dec 2019
For: SEMICONDUCTOR STRUCTURE FORMATION
Docket No. 1013.0430001[2019-0208.00/US]
:	SUA SPONTE DECISION
:	WITHDRAWING THE
:	NOTICE OF ABANDONMENT
:
:
:


This is a sua sponte decision withdrawing the holding of abandonment, in response to the Notice of Abandonment mailed November 26, 2021.

The petition is GRANTED.

The above-identified application was held abandoned for failure to timely file a reply to the non-final Office action mailed April 1, 2021.  This Office action set a shortened statutory period for reply of three months.  The Office mailed a Notice of Abandonment on November 26, 2021, noting that no reply had been received.  

A review of the application reveals that Applicant timely filed an Amendment on April 30, 2021.  In response the Office mailed a Notice Requiring Excess Claims Fees on May 7, 2021, setting a two month period to reply, to which Applicants replied with the fees on May 7, 2021.  As such, it is obvious that the Notice of Abandonment was mailed in error, and the holding of abandonment is hereby withdrawn.

The application is being forwarded to Group Art Unit 2817 for consideration of the Amendment filed April 30, 2021 (excess claims fees paid May 7, 2021).
								
Telephone inquiries related to this decision should be directed to the undersigned at (571)272-3207.
				
/Cliff Congo/
									
Cliff Congo			
Attorney Advisor
Office of Petitions